        CASE 0:19-cv-01588-ECT-BRT Doc. 69 Filed 10/06/20 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


EDF Renewables Distributed Solutions, Inc.,          File No. 19-cv-1588 (ECT/BRT)

             Plaintiff,

v.                                                      OPINION AND ORDER

Morgan Southard and Dianne Southard d/b/a
Oxbow Sunworks, Oxbow Solar
Professionals, Inc.,

           Defendants.
________________________________________________________________________

Dean B. Thomson, Thomas C. Schram, Fabyanske, Westra, Hart & Thomson, PA,
Minneapolis, MN, for Plaintiff.

Steven R. Little, SRL Law, PLLC, St. Paul, MN, for Defendants.


      This began as a straightforward commercial contract case.            Plaintiff EDF

Renewables Distributed Solutions, Inc., claims that Defendants Morgan and Dianne

Southard, doing business as Oxbow Sunworks, failed to perform subcontract agreements

related to solar-power construction projects and then improperly recorded mechanic’s liens

on the projects through a different entity, Oxbow Solar Professionals, Inc. Compl. ¶¶ 1–2

[ECF No. 1]. After EDF filed its complaint, it deposited a bond with the Court, and

Defendants agreed to seek recovery on their liens from the bond rather than from the solar

projects themselves. ECF Nos. 13, 15, 18. Defendants then filed counterclaims seeking to

foreclose their liens, as well as for breach of contract, promissory estoppel, unjust

enrichment, and quantum meruit. Am. Counterclaim [ECF No. 17].
        CASE 0:19-cv-01588-ECT-BRT Doc. 69 Filed 10/06/20 Page 2 of 13




       A drawn-out discovery dispute eventually led Magistrate Judge Becky R. Thorson

to order Defendants to produce documents that EDF had requested.              ECF No. 48.

Magistrate Judge Thorson also ordered Defendants to pay EDF more than $19,000 in

attorney fees as a sanction for their conduct in discovery. Id.; ECF No. 60. Defendants

have not complied with either order or responded with any excuse for their noncompliance.

EDF has moved to dismiss Defendants’ counterclaims with prejudice and to release the

bond that it previously deposited with the Court. ECF No. 56. Because the unique

circumstances of this case make the last-resort sanction of dismissal appropriate, EDF’s

motion will be granted.

                                              I

       Beginning in the fall of 2018, EDF agreed to design and construct a “community

solar garden portfolio” for a company that is not a party to this litigation. Compl. ¶ 14. To

fulfill its obligations under this broader agreement, EDF entered into separate subcontract

agreements with Defendants for “electrical and mechanical construction work” at seven

different solar-power-generation project sites. Compl. ¶ 16; Am. Answer ¶ 13. According

to EDF, Defendants failed to pay their subcontractors and suppliers and generally to

complete the agreed-upon work. Compl. ¶¶ 24–29. After EDF allegedly brought these

issues to Defendants’ attention several times without resolution, it decided to assume the

remaining work on the projects in April 2019. Compl. ¶¶ 30–36. About a week later,




                                             2
        CASE 0:19-cv-01588-ECT-BRT Doc. 69 Filed 10/06/20 Page 3 of 13




Defendants filed and recorded mechanic’s liens against each of the seven solar-generation

projects.1 Compl. ¶ 39; Am. Answer ¶ 31.

       EDF filed its complaint in June 2019, raising claims for breach of contract, a

Minnesota statutory violation, and a judgment declaring Defendants’ liens invalid. Compl.

¶¶ 48–80. Defendants filed an answer, ECF No. 9, and later an amended answer in which

they asserted counterclaims for breach of contract, promissory estoppel, unjust enrichment,

and quantum meruit, ECF No. 12. Shortly thereafter, EDF agreed to file a bond worth

$242,952.63 with the Clerk of Court. ECF Nos. 13, 15, 18. In exchange, Defendants

agreed to entry of an order discharging and releasing its liens from the properties on which

the solar projects were located and requiring them to assert foreclosure claims only against

EDF’s bond. Id. Defendants accordingly amended their pleadings to add these foreclosure

claims. ECF No. 17.

       The case then proceeded into discovery, which is where the problems began. On

October 2, 2019, Magistrate Judge Thorson issued a Pre-Trial Scheduling Order under

which the parties were to complete fact discovery by June 1, 2020. ECF No. 20 at 3. EDF

served a request for production of documents on Defendants on October 23, which included

requests for Defendants’ “complete project file for the Projects,” documents relied on by


1
       The Parties dispute exactly who were parties to the subcontract agreements. EDF
says that it entered into the subcontracts with the Southards, who were doing business under
the “commercial assumed name” of Oxbow Sunworks, and that it never had a contractual
relationship with Oxbow Solar Professionals—the entity that filed the liens. Pl.’s Mem. in
Supp. at 2 n.1 [ECF No. 58]; Compl. ¶¶ 2, 39–41. Defendants claim that Oxbow Solar
Professionals was a party to the subcontracts but that the Southards themselves never were.
Am. Answer ¶ 13. There is no need to resolve this dispute for purposes of the present
motion, so Defendants will be referred to collectively.

                                             3
        CASE 0:19-cv-01588-ECT-BRT Doc. 69 Filed 10/06/20 Page 4 of 13




any experts expected to testify, “cost estimates,” payment records, and other financial

information. ECF No. 54-11. Defendants responded to the request in writing on November

25 and indicated that the documents themselves would follow, but no documents arrived.

ECF Nos. 54-12; 54-13. The resulting delay led the parties to request an extension of the

deadline to amend pleadings, which Magistrate Judge Thorson granted. ECF Nos. 26, 28.

      Defendants did eventually produce over 1,600 pages of documents on December

27, but there was a problem. The production contained many duplicates and irrelevant

materials, and it omitted “financial [and] cost records, [and] records of Defendants’

payments to their subcontractors and vendors” for the solar projects, which were necessary

to evaluate Defendants’ counterclaims. Decl. of Thomas C. Schram ¶¶ 17–19 [ECF No.

54]. On January 9, 2020, EDF’s counsel asked Defendants’ counsel if more documents

were on the way, but he received no response for nearly two months. ECF No. 54-16; Pl.’s

Mem. in Supp. at 4–5.

      A response came when the Parties held a meeting on March 6. At the meeting,

Defendants claimed that they possessed “numerous additional documents” and that an

expert witness was using these documents to prepare a damages claim worth more than

$1,000,000. Schram Decl. ¶ 24. Defendants indicated that they would produce the

remaining documents “on a rolling basis” by April 10. ECF No. 54-21. Based on this

proposal, the Parties’ stipulated to extend the discovery deadline to August 3, and

Magistrate Judge Thorson ordered the extension. ECF Nos. 31, 32.

      April 10 came and went with no more document productions, prompting EDF to

seek the Court’s intervention. ECF No. 54-25. At a status conference on May 6,


                                            4
        CASE 0:19-cv-01588-ECT-BRT Doc. 69 Filed 10/06/20 Page 5 of 13




Defendants’ new counsel2 blamed the delay on a dispute with a third party that had

allegedly gained control of the records in question. Schram Decl. ¶ 32. On May 18,

Defendants told EDF that they had made no progress and had “nothing more to produce.”

ECF No. 54-28. But two days later, at another status conference before Magistrate Judge

Thorson, Defendants reported that they now had the records “and would produce them in

the immediate future.” Schram Decl. ¶ 33. If Defendants did not follow through on this

promise, Magistrate Judge Thorson warned at this second conference, they would face

adverse consequences. Id.

      When EDF had received no additional documents by June 3, it filed a motion to

compel and for sanctions. ECF No. 39. The next day, June 4, Defendants produced nearly

1,200 more pages, but this production included only four new documents (the rest were

duplicates of previously produced records), and Defendants once again omitted the

“financial, cost, and payment records” that EDF sought. Schram Decl. ¶ 36. This was the

last that anyone has heard from Defendants in this case.

      In the meantime, EDF’s motion to compel remained pending, and Defendants filed

no response, despite an explicit invitation to do so.3 ECF Nos. 45, 47. On June 26,

Magistrate Judge Thorson granted the motion to compel and ordered Defendants to

produce all responsive documents, along with a “detailed privilege log” for withheld



2
      Attorney Steven R. Little filed his appearance as Defendants’ substitute counsel on
March 27, 2020. ECF No. 34.
3
      Defendants never argued to the Court—then or now—that their June 4 production
was fully responsive to EDF’s requests.

                                            5
        CASE 0:19-cv-01588-ECT-BRT Doc. 69 Filed 10/06/20 Page 6 of 13




documents, by July 15. ECF No. 48. In a later order, Magistrate Judge Thorson ordered

Defendants to pay over $19,000 in attorney fees and costs to EDF as a sanction. ECF No.

60.

       On August 3, after Magistrate Judge Thorson’s deadline had passed without a

response from Defendants, EDF filed the present motion to dismiss Defendants’

counterclaims with prejudice and to release its bond. ECF No. 56. Defendants have filed

no response to the motion. A hearing on the motion was held on September 21, but despite

a courtesy call from the Court, Defendants did not appear for it. ECF No. 65. A second

hearing was scheduled for September 25, and Defendants were ordered to show cause at

that hearing why EDF’s motion should not be granted. ECF No. 63. Once again,

Defendants did not appear or provide an excuse for their absence. ECF No. 68.

                                             II

       The law gives courts a range of tools to punish and deter litigation misconduct. As

relevant here, Federal Rule of Civil Procedure 37(b)(2)—the asserted basis for EDF’s

motion—provides a non-exclusive list of sanctions that become available when a party

“fails to obey an order to provide or permit discovery,” and the list includes “dismissing

the action or proceeding in whole or in part.” Id. 37(b)(2)(A)(v).

       The Eighth Circuit has made clear that dismissal is a “drastic” discovery sanction.

Chrysler Corp. v. Carey, 186 F.3d 1016, 1020 (8th Cir. 1999). It is “available only if there

is ‘(1) an order compelling discovery, (2) a willful violation of the order, and (3)

prejudice’” to the opposing party. Comstock v. UPS Ground Freight, Inc., 775 F.3d 990,

992 (8th Cir. 2014) (quoting Bergstrom v. Frascone, 744 F.3d 571, 576 (8th Cir. 2014)).


                                             6
          CASE 0:19-cv-01588-ECT-BRT Doc. 69 Filed 10/06/20 Page 7 of 13




And even then, courts should consider “whether a sanction less extreme than dismissal

would suffice,” unless the noncompliance was “deliberate or in bad faith.”4 Bergstrom,

744 F.3d at 576 (quoting Avionic Co. v. Gen. Dynamics Corp., 957 F.2d 555, 558 (8th Cir.

1992)).

       The first step of the analysis is straightforward. Magistrate Judge Thorson issued

an order compelling production of documents, which brings this case within the ambit of

Rule 37(b)(2). But there are at least three other orders relevant to the decision on EDF’s

motion. Magistrate Judge Thorson’s most recent pretrial scheduling order set a discovery

deadline of August 3, which has now passed. ECF No. 32. She also ordered Defendants

to pay fees and costs to EDF as a discovery sanction on August 3. ECF No. 60. And after

Defendants did not file a response to EDF’s motion to dismiss, they were specifically

ordered to appear at a hearing and show cause why the motion should not be granted. ECF

No. 63.

       Defendants have violated each of these orders. First, Defendants have not produced

any additional documents or a privilege log in response to Magistrate Judge Thorson’s



4
       As noted above, Defendants have not responded to EDF’s motion in any way. The
Local Rules authorize a court to take “appropriate” action when a party “fails to timely file
and serve a memorandum of law,” L.R. 7.1(g), and one might wonder whether it is
appropriate to interpret Defendants’ failure to respond as acquiescence to the motion.
Given the Eighth Circuit’s cautious approach to dispositive sanctions, however, EDF’s
motion will not be granted solely based on Defendants’ silence. See Doud v. Durham Sch.
Serv., L.P., No. 14-cv-3403 (PAM/HB), 2017 WL 963145, at *2 (D. Minn. Mar. 9, 2017)
(considering the merits of a motion to dismiss under similar circumstances). Their silence
nevertheless remains relevant to the questions of whether and what sanctions may be
appropriate.


                                             7
        CASE 0:19-cv-01588-ECT-BRT Doc. 69 Filed 10/06/20 Page 8 of 13




order compelling discovery, nor have they sought an extension or offered an excuse for

their noncompliance. Second, Defendants have not met or sought to extend the discovery

deadline in the amended pretrial scheduling order. Third, it has been nearly two months

since Magistrate Judge Thorson ordered Defendants to pay fees and costs, and they have

not done so. Fourth, the Defendants did not appear for either hearing on EDF’s motion to

dismiss, ignoring the order to show cause.

       Defendants’ disregard for Magistrate Judge Thorson’s order compelling discovery

is at least willful. For a violation to be “willful,” the offending party need only have “acted

intentionally as opposed to accidentally or involuntarily.” Hunt v. City of Minneapolis, 203

F.3d 524, 527 (8th Cir. 2000) (quoting Rodgers v. Univ. of Mo., 135 F.3d 1216, 1219 (8th

Cir. 1998)) (presenting willfulness as a lower standard than bad faith).

       The record shows a pattern of voluntary delay and disengagement on Defendants’

part. See Hutchins v. A.G. Edwards & Sons, Inc., 116 F.3d 1256, 1260 (8th Cir. 1997)

(treating a party’s “persistent failure to cooperate and their disregard of” court orders as

evidence of willfulness in the context of a dismissal for failure to prosecute). They have

repeatedly promised that documents were on the way and then failed to follow through.

And Defendants’ explanations for these failures have shifted. They asserted in March that

they had numerous additional responsive documents, reported in early May that a third

party possessed the documents, and then switched course again two weeks later. Of course,

this is not to say that Defendants were lying in each instance—given Defendants’ failure

to appear and answer questions, it is impossible to tell—but the inconsistency is a real

problem.


                                              8
        CASE 0:19-cv-01588-ECT-BRT Doc. 69 Filed 10/06/20 Page 9 of 13




       Even more of a problem are all the times that Defendants have said nothing at all.

More than once, they have ignored EDF’s counsel for months at a time. They did not

respond to EDF’s motion to compel, even after Magistrate Judge Thorson’s warning that

noncompliance would have adverse consequences. See Rodgers, 135 F.3d at 1218,

1220–21 (upholding a finding of willfulness where the court had warned the party of

potential consequences of disobedience). After Defendants failed to appear at the initial

hearing on EDF’s motion to dismiss, the Court tried, without success, to reach Defendants’

counsel directly, scheduled a second hearing, and issued an order to show cause.

Defendants remained silent.5       This pattern supports a strong inference that their

noncompliance is no accident.6 See Hutchins, 116 F.3d at 1260.

       Nor is there any question that EDF has suffered prejudice. See Comstock, 775 F.3d

at 992. When a party fails to comply with a discovery order, it is generally enough that the

noncompliance “impairs an opponent’s ability to determine the factual merits of [the]

party’s claim.” In re O’Brien, 351 F.3d 832, 839 (8th Cir. 2003); cf. Sentis Grp., Inc. v.

Shell Oil Co., 559 F.3d 888, 903 (8th Cir. 2009) (suggesting that there would be no



5
       Public records suggest that Defendants’ counsel has continued to actively represent
clients in state court even after Magistrate Judge Thorson’s order compelling discovery.
See Register of Actions, Avenger Home Solutions, Inc. v. City of Lino Lakes, No.
02-cv-20-2887 (Minn. Dist. Ct.), accessed via http://pa.courts.state.mn.us/default.aspx.
6
       It does not matter whether Defendants’ counsel or Defendants themselves are
primarily to blame for this pattern, because “a party is responsible for the actions and
conduct of [its] counsel[,] and . . . under appropriate circumstances, dismissal . . . may be
entered against a party as a result of counsel’s actions.” United States v. Eleven Million
Seventy-One Thousand One Hundred and Eighty-Eight Dollars and Sixty-Four Cents in
U.S. Currency, 825 F.3d 365, 370 (8th Cir. 2016) (citation omitted).

                                             9
       CASE 0:19-cv-01588-ECT-BRT Doc. 69 Filed 10/06/20 Page 10 of 13




prejudice if “everything that might be produced ha[d] been produced”). The financial

information that EDF seeks—and that Defendants have not produced—goes to the core of

Defendants’ counterclaims. Indeed, Defendants asserted at one point that the unproduced

documents would form the basis of their damages claim. Schram Decl. ¶ 24. Without this

basic information, EDF has little hope of preparing a defense.

       The prejudice in this case also goes beyond mere litigation disadvantage. The

unreasonable delay caused by Defendants’ conduct has already led to a needless waste of

time and effort on EDF’s part. Cf. 28 U.S.C. § 1927 (authorizing courts to award fees and

costs against attorneys responsible for this type of “vexatious[]” behavior). And according

to EDF, further delay will cause it to incur additional costs in maintaining its bond and to

suffer “impair[ed] . . . bonding capacity and credit.” Pl.’s Mem. at 15. Under these

circumstances, holding Defendants accountable is the responsible thing to do, and

dismissal is an available sanction.

       The question, then, is whether dismissal is the right sanction. The law does not

require the “least onerous sanction available,” Chrysler Corp., 186 F.3d at 1022, but it does

reserve dismissal for the most “dilatory and contumacious conduct,” Keefer v. Provident

Life & Acc. Ins. Co., 238 F.3d 937, 941 (8th Cir. 2000). Courts should “weigh [the] need

to advance [a] burdened docket against the consequence of irrevocably extinguishing [a]

litigant’s claim[.]” Hutchins, 116 F.3d at 1260. If a lesser sanction could effectively punish

the violation and deter future violations, see Chrysler Corp., 186 F.3d at 1022, then it is

worth considering.




                                             10
       CASE 0:19-cv-01588-ECT-BRT Doc. 69 Filed 10/06/20 Page 11 of 13




       The lesser sanctions that come to mind here would be either ineffective, impractical,

or counterproductive. First, by ignoring Magistrate Judge Thorson’s order to pay attorney

fees and costs to EDF, Defendants have already shown that a monetary sanction—even a

substantial one—will have little effect. Second, EDF is not trying to ascertain a single fact

that could simply be “taken as established,” Fed. R. Civ. P. 37(b)(2)(A)(i); it is trying to

understand the basic factual underpinnings of Defendants’ counterclaims. For this reason,

there are no “designated matters in evidence” that Defendants could be kept from

introducing, id. 37(b)(2)(A)(ii), and prohibiting Defendants from supporting their

counterclaims, see id., would be functionally the same as dismissing the claims entirely.

Finally, “staying further proceedings until the order is obeyed,” id. 37(b)(2)(A)(iv), would

only delay the resolution of EDF’s claims, causing further prejudice and effectively

rewarding Defendants’ behavior.

       Under these unique circumstances, it is appropriate to dismiss Defendants’

counterclaims with prejudice.      Defendants have ignored multiple court orders and

repeatedly failed to produce information “critical to” their claims. Comstock, 775 F.3d at

992. For nearly four months now, Defendants have disengaged from the litigation entirely,

calling into question whether they even intend to continue prosecuting their counterclaims.

Cf. Hairston v. Alert Safety Light Prods., Inc., 307 F.3d 717, 719 (8th Cir. 2002) (holding

that plaintiffs’ failure to produce witnesses for a deposition or to respond to a show-cause

order did not warrant dismissal where it appeared that plaintiffs were working behind the

scenes to resolve the discovery dispute). This conduct shows a degree of disrespect that

only a dispositive sanction will remedy.


                                             11
       CASE 0:19-cv-01588-ECT-BRT Doc. 69 Filed 10/06/20 Page 12 of 13




       One final word on dismissal. EDF specifically invoked Rule 37(b)(2) as the basis

for its motion, and this opinion has accordingly focused on that rule. It is worth observing,

however, that other sources of authority support dismissal here. A court may dismiss a

claim if a party “fails to prosecute or to comply with . . . a court order.” Fed. R. Civ. P.

41(b); see id. 41(c) (explaining that Rule 41 applies to the dismissal of counterclaims).

And dismissal is within a court’s “inherent power” to “fashion an appropriate sanction for

conduct which abuses the judicial process.” Chambers v. NASCO, Inc., 501 U.S. 32, 44–45

(1991). As should be clear by now, Defendants’ sanctionable behavior stretches beyond a

single discovery order, blurring the lines between discovery misconduct, a failure to obey

other court orders, and a more general abuse of the judicial process. To the extent Rule

37(b)(2) alone is not “up to the task” of addressing these problems, Chambers, 501 U.S. at

50, Rule 41 and inherent power provide equally sufficient bases for dismissal in this case.

       EDF’s bond, currently held by the Clerk of Court, will be released. EDF deposited

the bond in order to give Defendants’ “substitute res” against which to attempt recovery

on their liens. ECF No. 15 ¶ 2. Because Defendants’ counterclaims seeking to foreclose

those liens will be dismissed, the bond no longer serves a purpose.

                                         ORDER
       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

ORDERED THAT:

       1.     Plaintiff’s Motion to Dismiss Counterclaims [ECF No. 56] is GRANTED.

       2.     Defendants’ Amended Counterclaims [ECF No. 17] are DISMISSED

              WITH PREJUDICE.


                                             12
      CASE 0:19-cv-01588-ECT-BRT Doc. 69 Filed 10/06/20 Page 13 of 13




      3.    The bond executed by EDF, as principal, and Westchester Fire Insurance

            Company, as surety, and previously deposited with the Clerk of Court [ECF

            No. 18] is RELEASED.



Dated: October 6, 2020                s/ Eric C. Tostrud
                                      Eric C. Tostrud
                                      United States District Court




                                        13
